Title: To Thomas Jefferson from Zachariah Loreilhe, 23 August 1786
From: Loreilhe, Zachariah
To: Jefferson, Thomas



Sir
L’Orient august 23d. 1786

I beg leave to acquaint your Excellency that Mr. Thos. Barclay has Informed me that before he left Paris he had Contracted for arms to be delivered at Bordeaux about the month of September next for the use of the State of Virginia. Mr. Barclay’s desires are that in case he should be prevented from attending the receiving and shipping of them himself that I should take the care of it myself, which I shall do with the greatest pleasure if your Excellency aproves of it. I do not know whether Mr. Barclay will  be in france at that time, but if he was I doubt if he could attend on that business himself, therefore I would beg leave to observe, on a Supposition that you will have no objections to my attending on that business, that it would be necessary for me to be furnished with proper Instructions relative thereto, that I might correspond with the person that contracted with Mr. Barclay to be informed of the time they will be delivered a Bordeaux to the end that a Vesell may be provided to receive them on their arrival and thus avoid the very high expence of storage &c. &c. It would also be necessary that I should be made acquainted with the Nature of the Contract that I may be Enabled to Judge if the Conditions have been faithfully attended to. May I beg the favour of an answer on this Subjet.
I have the honour to be with great respect your Excellency Most obedt. & faithfull serv.,

Z: Loreilhe

